DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 22 June 2022.  The present application claims 1-4, 6-11, 22, and 24-52, submitted on 22 June 2022 are pending. Applicants’ cancelation of claims 5, 12-21 & 23, indicated on 22 June 2022 has been acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gass (U.S. Pub. No. 2003/0196824).
Regarding claim 24, Gass discloses (see Figure 4) a power tool (10), comprising: a body (12) having a handle (16) configured to be grasped by a user; a motor (20); a rechargeable battery pack (24) configured to provide power to the motor (20); a manually depressible actuator (50) configured to actuate the power tool (10); an electronic control circuit (500) comprising a controller (26), a current sensor (see Paragraph 0098) and a motor driver (see Paragraph 0043); a speed sensor (125) configured to measure a motor speed (see Paragraph 0073); a wireless receiver (94) configured to receive data from a user interface device separate from the power tool (see Paragraph 0060); wherein the current sensor (512) is configured to measure a current to produce current measurements (see Paragraph 0098); wherein performance of the power tool (10) is configured to be changed based upon data received through the wireless receiver (see Paragraph 0060).
Regarding claim 25, Gass discloses (see Figure 4) wherein the electronic control circuit (500) further comprises: a first volt supply (24) at a first voltage; and a second volt supply (560) at a second voltage (see Paragraph 0074 and Paragraph 0159).
Regarding claim 26, Gass discloses (see Figure 4) wherein the first volt supply is configured to supply power to a motor driver (see Paragraph 0074).
Regarding claim 27, Gass discloses (see Figure 4) wherein the first volt supply (24) is a higher voltage than the second volt supply (see Paragraph 0074 and Paragraph 0076).
Regarding claim 28, Gass discloses (see Figure 4) wherein the first volt supply is DC/DC volt supply powered by the rechargeable battery pack (see Paragraph 0074).
Regarding claim 29, Gass discloses (see Figure 4) wherein the second volt supply (560) is configured to supply power for electronics logic (see Paragraph 0159).
Regarding claim 30, Gass discloses (see Figure 4) wherein the speed sensor (125) comprises a hall effect sensor (see Paragraph 0193).
Regarding claim 31, Gass discloses (see Figure 4) further comprising a current amplifier (see Paragraph 0067).
Regarding claim 32, Gass discloses (see Figure 4) wherein the electronic control circuit (500) stores a discrete number of the current measurements (see Paragraph 0074).
Regarding claim 33, Gass discloses (see Figure 4) wherein the electronic control circuit (500) replaces older current measurements as new current measurements are taken (see Paragraph 0074).
Regarding claim 34, Gass discloses (see Figure 4) wherein the electronic control circuit (500) is configured to digitally filter the current measurements (see Paragraph 0098).
Regarding claim 35, Gass discloses (see Figure 4) wherein the power tool (10) includes a plurality of operational modes (see Paragraph 0094 and Paragraph 0095).
Regarding claims 36 and 46, Gass discloses wherein the power tool (10) comprises at least one button (224; 226; 228) for selecting among the plurality of operational modes see Paragraph 0094).
Regarding claims 37 and 47, Gass discloses (see Figure 4) wherein the power tool (10) provides an illuminated indication of a selected operational mode among the plurality of operational modes (see Paragraph 0129).
Regarding claims 38 and 48, Gass discloses (see Figure 4) wherein the power tool (10) is configured such that the user may select among a plurality of operational modes (see Paragraph 0094); wherein the power tool (10) further includes an LED; and wherein the LED provides an indication of the selected operational mode (see Paragraph 0129).
Regarding claim 39, Gass discloses (see Figure 4) wherein the power tool (10) is configured such that a user may select among a plurality of operational modes (see Paragraph 0094); wherein the power tool (10) further includes a plurality of LEDs (see Paragraph 0129); and wherein the plurality of LEDs are configured to be selectively activated to provides an indication of the selected operational mode (see Paragraph 0129).
Regarding claim 40, Gass discloses (see Figure 4) wherein the electronic control circuit (26) includes a first circuit board (500) and a second circuit board (40’).
Regarding claim 41, Gass discloses (see Figure 4) wherein the controller (26) is mounted on the first circuit board (500); and wherein the first circuit board is disposed in the handle (see Paragraph 0201).
Regarding claim 42, Gass discloses (see Figure 4) wherein the second circuit board (40’) serves an assembly platform for a rotary switch assembly (see Paragraph 0060).
Regarding claim 43, Gass discloses (see Figure 4) wherein the power tool (10) includes a multi-speed transmission (see Paragraph 0090).
Regarding claim 44, Gass discloses (see Figure 4) a power tool (10), comprising: a body (12) having a handle (16) configured to be grasped by a user; a motor (20); a rechargeable battery pack (24) configured to provide power to the motor (20); a manually depressible actuator (50) configured to actuate the power tool (10); and an electronic control circuit (500) comprising a controller (26) and a motor driver (see Paragraph 0043); a wireless receiver (94) configured to receive data from a user interface device (40) separate from the power tool (see Paragraph 0060); wherein performance of the power tool (10) is configured to be changed based upon the data received through the wireless receiver (see Paragraph 0060); wherein the power tool (10) includes a plurality of operational modes (see Paragraph 0099); wherein the power tool (10) is configured to allow the user to select among the plurality of operational modes (see Paragraph 0099); and wherein at least one of the plurality of operational modes is a user defined operational mode (see Paragraph 0101).
Regarding claim 45, Gass discloses (see Figure 11) wherein more than one of the plurality of operational modes are user defined operational modes (see Paragraph 0101).
Regarding claim 49, Gass discloses (see Figure 4) a power tool (10), comprising: a body (12) having a handle (16) configured to be grasped by a user; a motor (20); a rechargeable battery pack (24) configured to provide power to the motor (20); a manually depressible actuator (50) configured to actuate the power tool (10); an electronic control circuit (500) comprising a controller (26), a current sensor (512) and a motor driver (see Paragraph 0098); a wireless receiver (94) configured to receive data from a user interface device separate from the power tool (see Paragraph 0060); wherein performance of the power tool (10) is configured to be changed based upon the data received through the wireless receiver (see Paragraph 0060); wherein the electronic control circuit (500) includes a first circuit board (500) and a second circuit board (40’); and wherein the first circuit board is disposed in the handle (see Paragraph 0201).
Regarding claim 50, Gass discloses (see Figure 4) wherein the second circuit board (40’) is disposed in the body adjacent to the handle (see Paragraph 0060).
Regarding claim 51, Gass discloses (see Figure 4) further comprising a connector (96) on the second circuit board (40’) configured to provide electrical communication between the first circuit board (500) and the second circuit board (see Paragraph 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 17-20, 22-23 & 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gass (U.S. Pub. No. 2003/0196824) in view of Sia (U.S. Pub. No. 2006/0237205).
	Regarding claims 1 and 52, Gass discloses (Figure 4) a power tool (10), comprising: a body (12), having a handle (16) configured to be grasped by a user; a rechargeable battery pack (24) that is releasably connected to a battery mounting portion (60) of the body (see Figure 1); a chuck (28) comprising one or more jaws which may be opened or closed; a manually depressible and return biased trigger (50); a DC motor (20) operable to use power from the rechargeable battery pack (24), the DC motor (20) being controlled by the trigger (50), and driving the chuck (28); a printed circuit board (500); a controller (26) on the printed circuit board (see Paragraph 0074); and a receiver (94) connected to the controller (see Paragraph 0060); wherein the power tool (10) has a high torque mode, the high torque mode having a high torque mode maximum torque (see Paragraph 0108 & Paragraph 0109-0110); wherein the power tool (10) has a low torque mode including a low torque mode maximum torque (see Paragraph 0104; Paragraph 0108 & Paragraph 0109-0110); and wherein the receiver (94) is configured to receive data from a user interface device (40) separate from the power tool (see Paragraph 0060); and wherein the high torque mode maximum torque is higher than the low torque mode maximum torque.
Gass discloses all of the elements of the current invention as stated above except for the explicit disclosure of a first and second range of clutch settings to correlate with a respective low torque mode and a high torque mode. 
Prior art Sia discloses (see Figure 1, Figure 25 and Figure 26) a power tool that includes a mechanical clutch comprising a rotary cap (200) for a power tool consisting of an actuating means for adjusting overall torque capacity by adjusting the engagement/disengagement of a clutch ring (218) to vary the torque output (see Paragraph 0073 & Paragraph 0075). Prior art Sia also discloses an electronic clutch comprising a torque controller (232), a FET (228) and a bypass circuit (230) to control the output torque by regulating the output speed of the motor (see Paragraph 0075). 
Sia discloses that it is known in the art to provide a mechanical or electronic clutch control to provide various torque output. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention, to have modified Gass to incorporate the disclosure of Sia to include a mechanical or electronic clutch in order to enable a user to vary the output torque by selectable varying the amount of engagement of the clutch control ring.
Regarding claim 2, Gass discloses (Figure 24) wherein the printed circuit board (500) is disposed in the handle (see Paragraph 0201).
Regarding claim 3, Gass discloses further comprising a display (490) configured to provide a visual indication of an operating mode of the power tool (see Paragraph 0198). 
Regarding claims 4, Gass discloses (Figure 11) at least one light (236) configured to provide information regarding the power tool (see Paragraph 0129).
Regarding claim 6, Gass discloses the information comprises an indication of an operating mode of the power tool (see Paragraph 0094-0095).
Regarding claim 7, Gass discloses comprising a memory (see Paragraph 0074).
Regarding claim 8, Gass discloses wherein the memory is part of the controller (see Paragraph 0074).
Regarding claims 9, Gass discloses wherein the user interface device is a remote computer (see Paragraph 0060).
Regarding claim 10, Gass discloses wherein the user interface device is a smartphone (see Paragraph 0060).
Regarding claim 11, Gass discloses wherein the memory is configured to store a torque limit (see Paragraph 0074).
	Regarding claim 19-20 & 22, Gass discloses wherein the user interface device (40) is a computing device (see Paragraph 0060); wherein the user interface device (40) is a smartphone (see Paragraph 0060); and wherein the first range of clutch settings includes a larger number.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Applicant assert prior art Gass in view of Sia fail to disclose or suggest a high torque mode and low torque mode with ranges of clutch settings. 
The Examiner respectfully traverses Applicants response with respect prior art Sia was relied upon for the teaching of clutch and torque setting correlation. Setting a various clutch setting will correspondingly alter the overall torque output. The absent of claims limitations to further limit “high” and “low” to distinguish over the referenced devices which is capable of being used as claimed, the Examiner has deemed the prior art to meet the limitations set forth within the metes and bound of the claim, thereby rendering the rejection properly sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731